Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hector Bonilla-Rosado, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2006) petition. Because Bonilla-Rosado failed to object to the magistrate judge’s recommendations after being given proper notice, he has waived appellate review of those claims. United States v. Midgette, 478 F.3d 616, 621-22 *398(4th Cir.2007). Therefore, we affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately-presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.